COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Overton *
Argued at Norfolk, Virginia


JAMES RODNEY SAULS
                                           MEMORANDUM OPINION** BY
v.           Record No. 0947-98-1          JUDGE NELSON T. OVERTON
                                               FEBRUARY 2, 1999
BARBARA SAULS


             FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                       Wilford Taylor, Jr., Judge
             Robert E. Long (Deirdre Farrington, on
             brief), for appellant.

             E. Thomas Cox for appellee.



     James Rodney Sauls (husband) appeals a decree granting

Barbara Sauls (wife) a divorce a vinculo matrimonii.       He has

presented several issues for appellate review, all of which

question the trial court's decision to incorporate the parties'

settlement agreement into the divorce decree.       Because we hold

that the trial court did not err by incorporating the agreement,

we affirm.

     The parties are fully conversant with the record in this

case and because this memorandum opinion carries no precedental

value, no recitation of the facts is necessary.

     *
      Judge Overton participated in the hearing and decision of
this case prior to the effective date of his retirement on
January 31, 1999 and thereafter by his designation as a senior
judge pursuant to Code § 17.1-401, recodifying Code
§ 17-116.01:1.
     **
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
     "Property settlement agreements are contracts subject to the

same rules of formation, validity, and interpretation as other

contracts."    Bergman v. Bergman, 25 Va. App. 204, 211, 487 S.E.2d
264, 267 (1997) (citing Smith v. Smith, 3 Va. App. 510, 513, 351
S.E.2d 593, 595 (1986)).   If the agreement is valid, the trial

court may incorporate it into a final decree of divorce.    See

Code § 20-109.1.   On appeal, we will reverse the trial court's

decision to incorporate such an agreement only upon an abuse of

discretion.    See Forrest v. Forrest, 3 Va. App. 236, 239, 349
S.E.2d 157, 159 (1986).

     Husband's first contention is that the agreement was invalid

because the copy he received and signed was incomplete.

Specifically, he alleges a letter referenced in the agreement as

"exhibit B" was not included with the agreement.   According to

husband, failure by wife's attorney to attach the letter resulted

in an invalid contract.

     "An incomplete contract . . . is one from which one or more

material terms have been entirely omitted. . . . While a contract

to be valid and enforceable must be so certain that each party

may have an action upon it, reasonable certainty is all that is

required."    Smith v. Farrell, 199 Va. 121, 128, 98 S.E.2d 3, 7

(1957).   Paragraph 13 of the settlement agreement, titled "advice

of counsel," states in pertinent part:
          The parties acknowledge that they are
          entering into this Agreement freely and
          voluntarily, that they have ascertained and
          weighed all the facts and circumstances
          likely to influence their judgment herein;



                                - 2 -
          that they have sought and obtained legal
          advice independently of each other; that they
          clearly understand and assent to all the
          provisions of this Agreement. Wife is
          represented by Stuart A. Saunders who has not
          provided any representation or given any
          legal advice to the Husband, who has sought
          such legal advice as he deems appropriate.
          The representation by Stuart A. Saunders is
          modified by a letter to Husband and Wife
          dated October 5, 1995, a copy of these
          letters are attached hereto as Exhibit B.


The letter disclosed that wife's attorney had an attorney/client

relationship only with wife, that husband should seek independent

legal counsel if he had questions about the agreement and that

husband had agreed that wife's attorney was responsible for

drafting the agreement.   Husband received a letter, addressed to

him, labeled "exhibit B."
     According to the terms of Paragraph 13, it is clear that

wife received her own letter, addressed to her, and husband

received one addressed to him.    These are the letters described

by the agreement.   Because husband has failed to show that his

letter is not the "exhibit B" letter referenced in the agreement,

we hold that the agreement is not incomplete.

     Husband next alleges that the trial court erred by failing

to send the issues of fraud, duress and oppression to a

commissioner in chancery.   The decision to refer a case to a

commissioner in chancery is, like other administrative decisions,

entrusted to the trial court's sound discretion.    See Watkins v.
Commonwealth, 229 Va. 469, 480, 331 S.E.2d 422, 431 (1985).

Because we cannot say the trial court abused its discretion by



                                 - 3 -
hearing the evidence and ruling on the issues itself, we affirm

its decision.

     Husband also alleges that the trial court erred by excluding

certain evidence.   The trial court excluded evidence of marital

discord which occurred throughout the marriage.   The trial court

ruled that such animosity, even if severe, did not prove duress

or oppression at the time husband acquiesced to the agreement.

     The testimony which husband offered into evidence was far

removed in place and time from the formation of the agreement by

the parties.    The testimony did not concern the agreement or

husband's motivation to sign it.   When testimonial evidence

relevant to the question of duress or oppression was offered, the

trial court admitted it.   Indeed, husband testified at length

about his state of mind at the time he signed the agreement.     The

trial court simply chose not to believe him.
     Husband finally argues that the trial court erred by ruling

it had jurisdiction to amend spousal support in the future if

circumstances changed.   This allegation is completely without

merit.   The trial court ruled that it had jurisdiction to hear

the bill of complaint requesting divorce.    See Code § 20-96.    The

trial court further ruled that it had jurisdiction to decide

whether the parties' separation agreement was valid and should be

incorporated into the divorce decree.    See Code § 20-109.1.    The

trial court did not rule that it could later change the amount of

spousal support more than 21 days after the decree was issued.



                                - 4 -
See Rule 1:1. 1   It was husband's perception of the trial court's

ruling that was erroneous, not the ruling itself.

     Husband has presented two further questions for review:

whether a scrivener's error occurred in the agreement and whether

wife made fraudulent statements to husband which would render the

contract invalid.    Because husband did not preserve these

questions by a timely objection in the trial court, we are barred

from considering them on appeal.    See Rule 5A:18.   See also
Jacques v. Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630,

631 (1991).

     We hold that the trial court committed no reversible error.

 Accordingly, the trial court's decree of divorce is affirmed.

                                                          Affirmed.




     1
      While Code § 20-109 allows a circuit court to modify
spousal support upon a change of circumstances, if a separation
agreement has been incorporated into the decree the court may
only modify spousal support in conformance with that agreement.
Because the parties' agreement did not provide for such
modification, the court cannot change the terms of spousal
support in the future.




                                - 5 -